Citation Nr: 0426454	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active service from December 1966 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bronchial asthma.  


FINDINGS OF FACT

1.  The evidence of record, including clinical data recorded 
during service, clearly and unmistakably shows that the 
bronchial asthma preexisted service and did not increase in 
severity during service.

2.  Evidence of a current bronchial asthma disability is not 
of record.


CONCLUSIONS OF LAW

1.  Bronchial asthma clearly and unmistakably preexisted 
service and was not aggravated during service.  The 
presumption of soundness at entrance is rebutted.  38 U.S.C. 
§ 1111 (West 2002); 38 C.F.R. §3.304 (2003).

2.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bronchial asthma.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), supplemental statements of the case (SSOC), and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a VCAA letter from July 2002, explained the evidence 
necessary to establish entitlement, and also requested that 
the veteran submit any private medical records that would 
substantiate his claim for service connection for bronchial 
asthma.  In addition, the letter described what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in July 2003.  The veteran elected the Decision 
Review Officer (DRO) process in appealing the January 2003 
rating decision.  After reviewing the veteran's claims file, 
the DRO subsequently issued an SSOC, complying with the 
veteran's request for the DRO appeals process.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence.  In December 2002, the RO 
located the veteran's service medical records.  The RO 
obtained the veteran's post-service VA medical treatment 
records.  VA also requested that the veteran complete and 
return VA Form 21-4142, Authorization and Consent to Release 
Information, in order to obtain any private medical records 
that might support his claim for service connection for 
bronchial asthma.  The veteran did not respond to this 
request.  Additionally, VA conducted a medical examination in 
January 2004 and a nexus opinion was issued. For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Service Connection

The veteran asserts that he developed bronchial asthma during 
his Marine Corps training.  At the time of entrance, the 
veteran indicated on his report of medical history that he 
had asthma at age nine or ten, but that he had not suffered a 
recurrence since that time.  The July 1966 entrance 
examination disclosed that the veteran's lungs and chest were 
normal.

The veteran's service medical records show that on April 12, 
1967, the veteran arrived for recruit training and was 
admitted for medical treatment on April 28, 1967, after 
complaining of chest pain and difficulty with breathing, 
lasting ten to twelve days.  The examiner noted that the 
veteran reported a history of bronchial asthma since the age 
of five.  The examiner stated his x-ray was within the normal 
limits.  The veteran was admitted for treatment and released 
for duty on May 1, 1967.

In September 1967, the veteran presented again, complaining 
of chest pain lasting three days and reporting a history of 
asthma.  The examiner noted, though, that the veteran's 
"chest [was] virtually clear," and that the patient "did 
not manifest any difficulty [with] breathing or coughing" 
while in his presence.  The examiner indicated on the service 
medical records that the veteran had a "very mild, if any, 
asthma problem."  At the end of the month, the veteran 
returned for treatment, indicating that he had difficulty 
breathing.  A few days later, the veteran presented again, 
complaining that the medication previously prescribed had no 
effect on his condition.  Upon physical examination, it was 
noted that the veteran's chest was "very tight," but the x-
rays were negative.  The veteran was discharged from service 
in October 1967.  In a Medical Board Report dated in October 
1967, three military physicians determined that the veteran 
suffered from " a physical disability, bronchial asthma."  
However, the physicians concluded that the disability existed 
prior to service and was not aggravated by service.

The veteran presented at a VA facility requesting to be 
checked for asthma in May 2002.  During the examination, he 
complained of a cough and shortness of breath for the 
previous thirty-five years.  During this examination, the VA 
examiner noted that there was "no chest pain or shortness of 
breath," but that the patient reported a history of chronic 
cough or asthma. Vocal fremitus was normal.  There was good 
diaphratic motion and the lungs were clear.  The assessments 
included asthma. The preliminary report after the respiratory 
examination indicated the following:

[The veteran's] FVC, FEV1, FEV1/FVC ratio 
and FEF25-75% are reduced, indicating 
airway obstruction.  The FVC is reduced 
relative to the SVC, indicating air 
trapping.  The increased airway 
resistance and decreased specific 
conductance indicate a central airway 
disease.  The SVC is reduced, but the TLC 
is within normal limits.  Following 
administration of bronchodilators, there 
is no significant response.  The 
diffusing capacity is normal.  
Conclusions:  moderately severe airway 
obstruction is present.  The absence of 
overinflation suggests a restrictive 
process such as pleural or chest wall 
disease.

In January 2004, a VA examination was administered and the 
examiner noted the following:
 
After reviewing the veteran's c-file 
extensively and reviewing the VA medical 
records and taking into account his 
physical examination, it is my medical 
opinion that this veteran's history of 
asthma was not aggravated beyond the 
normal progression of the disease by his 
military service. . . . When the veteran 
left the military, he started smoking and 
according to his pulmonary function test, 
he has some signs of chronic obstructive 
pulmonary disease, but not of asthma.  
Besides that, the veteran has obvious 
signs of cardiac asthma that in reviewing 
his VA medical records, his primary care 
physician stated at the beginning that it 
was asthma but then she corrected herself 
and stated that most of his symptoms were 
due to his heart condition.  This is true 
because the veteran had an echocardiogram 
that showed an ejection fraction of 20% 
and evidence on the adenosine study of 
severe ischemic cardiomyopathy, which was 
most likely secondary to a heart attack 
that he had in the 1980's, according to 
the veteran.  . . . It is my medical 
opinion that this veteran's present 
condition has nothing to do with asthma.  
It is also my medical opinion that the 
asthma he had when he was a child just 
followed the normal progression of the 
disease throughout his military service 
and presently he [has] more signs of COPD 
and CHF than asthma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness under 38 
U.S.C.A. § 1111); VAOPGCPREC 3-03 (July 16, 2003).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  38 C.F.R. § 3.304(b) (providing that the term 
"noted" denotes "only such conditions as are recorded in 
examination reports).  See also Crowe v. Brown, 7 Vet. App. 
238, 244 (1994) (maintaining that "noted" includes only 
those conditions that are recorded on the medical induction 
exam and not those statements of medical histories recorded 
at the time of the induction exam). 

The veteran's statements of medical history recorded at 
entrance, in which he indicated that he had "asthma at age 9 
or 10-no recurrence," and checked "yes" next to the box 
for asthma, are not sufficient to support the claim that the 
veteran's bronchial asthma was "noted" upon entrance into 
service.  The veteran's clinical examinations conducted at 
entrance also did not indicate any current problems with 
asthma.  Rather, the examination disclosed that the lungs and 
chest were normal.  Therefore, the bronchial asthma 
disability was not "noted" during entrance and the 
presumption of soundness under 38 U.S.C.§ 1111 applies.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine, under 38 U.S.C.A. § 
1111, whether the presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  See 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  The determination 
of whether there is clear and unmistakable evidence that 
bronchial asthma existed prior to service should be based on 
a "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease, or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

The Board finds that there is clear and unmistakable evidence 
that the veteran suffered from bronchial asthma prior to his 
acceptance and enrollment in service.  Although statements of 
medical history may not be sufficient to support an assertion 
that a condition was "noted" at the time of entry into 
service, such statements are evidence.  The veteran's 
statements at entrance and for treatment purposes, as well as 
the examinations, provided a foundation for entering a 
diagnosis of bronchial asthma that preexisted service.  See 
Crowe, 7 Vet. App. at 244 (1994).  Here, the veteran reported 
a history of asthma during his entrance exam in July 1966.  
When he presented in April 1967 for treatment, the veteran 
also gave a history of bronchial asthma since the age of 
five.  The veteran again reported a history of asthma when he 
sought treatment in September 1967.  The Board notes that the 
veteran has submitted his personal statement and that of his 
mother denying any childhood history of asthma.  However, the 
Board finds that the statements of medical history, made 
within fourteen months of each other during service, are more 
probative to the issue of whether the veteran's asthma 
condition existed prior to service, since they were given 
contemporaneously with treatment.  Additionally, a Medical 
Board Report, issued by three military physicians, asserts 
that the veteran's bronchial asthma existed prior to service. 
Therefore, the Board finds that the service medical records 
show by clear and unmistakable evidence that the veteran's 
bronchial asthma existed prior to service.

In addition, the Board finds that there is clear and 
unmistakable evidence that the bronchial asthma condition was 
not aggravated during service.  A preexisting condition will 
be considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  
Temporary or intermittent flare-ups of a preexisting injury 
are not sufficient to be considered "aggravation in 
service," unless the underlying condition, as contrasted 
with the symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This issue is medical in nature and requires competent 
medical evidence.  Generally, laypersons are competent to 
state their symptoms, but not competent to give a medical 
diagnosis or a statement that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records and discharge papers indicate 
that the veteran was treated for bronchial asthma.  However, 
the service medical records do not indicate that these 
treatments were anything more than temporary flare-ups or 
that the veteran's bronchial asthma worsened.  Additionally, 
a Medical Board consisting of three military physicians 
determined that the veteran's bronchial asthma had not been 
aggravated during service. Furthermore, in the VA examination 
report, in which the examiner extensively reviewed the 
veteran's claims file, clinical evaluations, and medical 
tests, the examiner stated that "the asthma [the veteran] 
had when he was a child just followed the normal progression 
of the disease throughout his military service and presently 
he [has] more signs of COPD and CHF than asthma."  There is 
no competent evidence that refutes the findings made in 
service or by the VA examiner.  Therefore, the Board finds by 
clear and unmistakable evidence that the veteran's bronchial 
asthma was not aggravated by service, but rather was just the 
natural progression of the disease.  

The Board also notes that service connection for bronchial 
asthma would not be warranted as the evidence does not 
indicate that the veteran suffers from a current bronchial 
asthma disability.  See Brammer v. Derwinski, 3 Vet. App.  
223, 225 (1992) (maintaining that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and holding that "in the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The VA examiner 
noted in the January 2004 examination and nexus report that 
"when the veteran left the military he started smoking and 
according to his pulmonary function test, he has some signs 
of chronic obstructive pulmonary disease, but not that of 
asthma. . . .the veteran has obvious signs of cardiac 
asthma."  There is no competent evidence of record showing 
that the veteran currently has bronchial asthma.  
Accordingly, the Board finds that the preponderance of the 
evidence is against granting service connection for bronchial 
asthma.  See Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bronchial asthma is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



